DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida et al. (US 20170070220).
As to claim 1, Yoshida et al.’s figure 13 shows a device for simultaneously controlling a plurality of semiconductor power switches (101 and 103) in the case of pulsed loads (not shown that coupled to nodes U and V) in the high-voltage range, wherein the driver voltages of the semiconductor power switches are provided via a transformer (301), characterized in that the driver voltages for the semiconductor power switches are derived from the voltage of a single secondary winding (312) of the transformer, wherein electronic voltage level shifter circuits (401,403) are provided in order to obtain the driver voltages at the required magnitude from the secondary winding of the transformer.
As to claim 2, figure 13 shows that the electronic voltage level shifter circuits comprise a charge pump.
As to claim 3, figure 13 shows that the clocking of the respective load serves for the clocking of the respective charge pump.
As to claim 4, figure 13 shows that the clocking of the device is effected in each case via a switch (102,104) which is connected to the secondary winding of the transformer, which charges the charge pump in the closed state, and which applies the driver voltage generated in the charge pump to the respective semiconductor power switch in the open state.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-QUAN TRA whose telephone number is (571)272-1755. The examiner can normally be reached Mon-Fri from 8:00 A.M.-5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUAN TRA/
Primary Examiner
Art Unit 2842